Citation Nr: 1226840	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  09-11 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for a right ankle disorder.

3. Entitlement to service connection for right foot pes planus.

4. Entitlement to a higher initial evaluation than 10 percent for cervical spine spondylosis.

5. Entitlement to an initial compensable evaluation for left foot pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to February 2008.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from        a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, following which jurisdiction was then transferred to the RO in San Diego, California. The increased rating claims on appeal originate from the initial grant of service connection. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals the initial rating for a disability, VA must consider the propriety of a "staged" rating based on changes in the degree of severity of it since the effective date of service connection).

During pendency of the appeal, through a January 2009 Statement of the Case (SOC) the RO increased from 0 to 10 percent the initial evaluation for cervical spine spondylosis. Following this increase in rating, the Veteran has continued the appeal for a higher schedular evaluation. See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).

Records indicate that the Veteran previously sought a Travel Board hearing at          the RO before a Veterans Law Judge. He then withdrew this request in May 2009, and sought to have his appeal adjudicated on the merits accordingly.

As another preliminary consideration, the Board finds that the record raises a new claim for entitlement to a TDIU. Through his April 2008 Notice of Disagreement (NOD) with the rating decision on appeal, the Veteran identified several physical conditions which he stated substantially contributed to his inability to find gainful employment. This assertion implicitly raises a claim for a TDIU. See e.g., Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (when a claimant submits evidence of a disability and makes a claim for the highest rating possible, and furthermore submits evidence of unemployability,                VA must consider entitlement to a TDIU). The Board does not further find that the TDIU is inextricably intertwined with the present appeal, inasmuch       as the most prominent condition reportedly affecting employability is a nonservice-connected lower back condition. That notwithstanding, the Board refers the issue of a TDIU to the RO as the appropriate Agency of Original Jurisdiction (AOJ), for initial adjudication and consideration.  

The Board is issuing a decision on all claims except for service connection for hypertension. This remaining claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required on his part. 


FINDINGS OF FACT

1. There is no competent evidence that the Veteran currently has the condition of a right ankle disorder.

2. The competent evidence does not indicate or suggest that the Veteran has right foot pes planus that is a condition which is medically related to military service.

3. The Veteran's cervical spine disability has not been manifested by forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or a combined range of motion not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

4. The Veteran's left foot pes planus has been at most mild in degree.


CONCLUSIONS OF LAW

1. The criteria are not met to establish service connection for a right ankle disorder. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2. The criteria are not met to establish service connection for a right foot pes planus. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

3. The criteria are not met for a higher initial evaluation than 10 percent for cervical spine spondylosis. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Code 5239 (2011).

4. The criteria are not for an initial compensable evaluation for left foot pes planus. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.71a, Diagnostic Code 5276 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Veteran

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)       must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court) has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Through VCAA notice correspondence dated from July and November 2008,            the RO notified the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures        to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). Information provided through the VCAA notice pertained to the downstream disability rating and effective date elements of the Veteran's claims.

The relevant notice information must have been timely sent. The Court in Pelegrini  II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance,                  the VCAA notice correspondence was issued subsequent to the March 2008 RO rating decision adjudicating the Veteran's claims, and therefore technically did not comport with the standard for timely notice. This notwithstanding, the Veteran has had the opportunity to respond to the VCAA correspondence before issuance of         the March 2010 Supplemental SOC (SSOC) continuing the denial of his claims. Moreover, there is no indication of any further available information or evidence         to obtain to support the Veteran's claims. Thus, the Veteran has had the full opportunity to participate in the adjudication of his claims. See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

In regard to the claims on appeal for higher initial evaluations for service-connected disability, the requirement of VCAA notice does not apply. Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement with the RO's decision as to the assigned disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice. The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements." See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). This is the case here, in that the claims for service connection for cervical spondylosis and a left foot disorder have been substantiated, and no further notice addressing the downstream disability rating requirement is necessary. In any event, the RO has provided November 2008 notice correspondence that directly addressed the evidentiary requirements to substantiate the claims on appeal. 

The RO has taken appropriate action to comply with the duty to assist the Veteran in this case through obtaining VA outpatient records. There is no indication of private treatment records to obtain on the Veteran's behalf. The RO has arranged for the Veteran to undergo VA Compensation and Pension examination with respect to the claims being decided. See 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).       See also McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Charles v. Principi, 16 Vet. App. 370 (2002). See also 38 C.F.R. § 3.159(c)(4) (2011). Meanwhile,           in support of his claims, the Veteran provided personal statements. He declined          the opportunity to testify at a hearing. There is no indication of any further relevant evidence or information which has not already been obtained.  Thus, the record as it stands includes sufficient competent evidence to decide the claims. Under these circumstances, no further action is necessary to assist the Veteran.
In sum, the record reflects that the facts pertinent to the claims have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claims on the merits. 

Background and Analysis

Service Connection

Service connection may be granted for any current disability that is the result of      a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Also of application to claims for direct service connection is the principle that where a chronic disease is shown during service, subsequent manifestations of     the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. On the other hand, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R. § 3.303(b).
A. Right Ankle Disorder

The Board must deny the instant claim for service connection for a right ankle disorder in the absence of evidence of the current claimed disability. VA law is absolutely clear in stating the fundamental principle that a present disability must exist to substantiate a claim for service connection. The first criterion to establish service connection is competent evidence of the current disability claimed. Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."); Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.").

In the instant matter, there is no indication that the Veteran currently experiences the claimed disorder at issue. The available VA treatment records are silent for mention of a right ankle disorder, and the Veteran has not identified any outstanding source of evidence or information that would demonstrate the presence of the same. Moreover, upon a July 2007 VA Compensation and Pension examination                  the Veteran recounted having sprained the right ankle playing basketball in                March 2007, but having the ankle discomfort resolved with rest, and now with no residual pain interfering with usual activities or occupation. The diagnosis given was "status post ankle sprain, x-ray negative." Thus, the VA examination substantiates the finding that the Veteran's right ankle sprain was a transient condition during service which fully resolved therein, with no identifiable residual condition. As mentioned, the evidence dated since the July 2007 does not include mention of any recurrence or flare-up of right ankle symptomatology from service. Furthermore, the Veteran has not since alleged to have experienced any residual right ankle condition that would support a later diagnosis by a qualified medical professional. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (indicating competency of lay testimony to describe symptoms that support a later diagnosis by a physician). 

Consequently, the only conclusion the Board can reach on these grounds is that       the Veteran does not manifest a present right ankle disorder. Without competent evidence of a current disability, service connection cannot be substantiated.

Accordingly, the claim for service connection for a right ankle disorder is being denied. The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   

B. Right Foot Pes Planus

Considering the claim for service connection right foot pes planus based on the available evidence, there is no plausible basis to conclude that the condition identified is attributable to military service, and therefore the claim is being denied.

Initially, there is limited evidence of the existence of the claimed disability.                As stated previously, a current disability must exist to warrant service connection. Here, there was a diagnosis on the July 2007 VA examination of "bilateral pes planus," even though there were no complaints of foot discomfort, and x-rays only actually showed mild flattening on the left foot consistent with pes planus (with          os naviculare on the right). Regardless, the Board will assume for argument's sake that a current diagnosis of right foot pes planus applies. Still, it must also be shown that right foot pes planus is a service-related disability. The existence of a causal nexus to service is indispensable to establish service connection for a claimed disability. See Hickson, supra. See, too, Duenas v. Principi, 18 Vet. App. 512, 516 (2004); Pond v. West,  12 Vet. App. 341, 346 (1999).

To this effect, there is no persuasive theory of causation presented in this case.          The Veteran never sustained a right foot injury in service, or was diagnosed as having that condition. All that is noted intermittently is pes planus involving the left foot. Moreover, the July 2007 VA examination on more thorough review diagnosed bilateral pes planus apparently on the Veteran's reported medical history. As such, a right sided condition was never actually noted in service. 

The Board has considered the Veteran's assertion that he has right foot pes planus. Even making the assumption that therefore the Veteran had a very mild form of right foot pes planus in service, there remains no plausible theory to establish service connection. There is no identified injury to the feet, or repetitive stress trauma identified in the service records, or for that matter from the Veteran's own assertions. In this regard, the Board acknowledges the Veteran's statements in support of his claim and observes that there are instances in which lay testimony can serve to establish an association between service and the claimed disability.  See Charles v. Principi, 16 Vet. App. 370 (2002). For example, a lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder, and their lay testimony as to a continuity of symptomatology can satisfy the requirements of McLendon v. Nicholson, 20 Vet. App. 79 (2006). However, the Board finds that a lay person is not competent to offer an opinion on a matter clearly requiring medical expertise, such as linking current health problems to an injury or disease in service. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). Therefore, as the questions posed here are of a complex nature, this is not a case in which the Veteran's lay assertions alone can serve to establish any association between current health problems and service.  The Board is essentially left with no indication that the disability for which service connection is sought is incidental to service. Accordingly, there is no competent evidence of a causal nexus to military service.

For this reason, the claim for service connection for a right foot pes planus is being denied. As the preponderance of the evidence is against the claim, and the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.    

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R.           § 4.1 (2011). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

Where the veteran appeals the rating initially assigned for the disability, after already having established service connection for it, VA must consider the propriety of a staged rating that is indicative of changes in the severity of the course of his disability over time. In Fenderson v. West, 12 Vet. App. 119 (1999), the Court recognized a distinction between a veteran's dissatisfaction with an initial rating assigned following a grant of service connection and a claim for an increased rating of a service-connected disorder. In the case of the assignment of an initial rating for a disability following an initial award of service connection for that disability (the circumstances of the present appeal), separate ratings can be assigned for separate periods of time based on the facts found - "staged" ratings. See Fenderson, supra, at 125-26.

When evaluating a musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss. DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria. Id. See also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.

A. Cervical Spondylosis

Under 38 C.F.R. § 4.71a, Diagnostic Code 5239, spondylolisthesis or segmental instability is to be evaluated in accordance with VA's General Rating Formula for Diseases and Injuries of the Spine.

This rating formula provides for the assignment of a 10 percent rating when there is forward flexion of the cervical spine greater than 30 degrees but not greater than         40 degrees; or, combined range of motion of the cervical spine greater than           170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of the height.

A 20 percent rating is for assignment upon a showing of forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or a combined range of motion not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent rating is for assignment for forward flexion of the cervical spine of        15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating may be assigned due to unfavorable ankylosis of the entire spine. Under notes to the rating formula:

Note (1) Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.

In this particular instance, the RO has assigned a 10 percent evaluation for cervical spine spondylosis, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003, directly on the basis of degenerative arthritis of the cervical spine. 

Under Diagnostic Code 5003, degenerative arthritis will be rated on the basis of limitation of motion of the specific joint or joints involved. When however, limitation of motion at the joint(s) involved is noncompensable, a 10 percent rating is warranted for each major joint or group of minor joints affected by limitation of motion, to be combined, not added, under this diagnostic code. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. Where there is no limitation of motion but x-ray evidence of involvement of two or more major joints or minor joint groups, a 10 percent rating is assigned. A 20 percent rating is assigned where the above is present but with occasional incapacitating exacerbations.

The Veteran initially underwent VA Compensation and Pension examination in  July 2007, at which time he reported that he developed neck pain in 2006, with no history of preceding trauma. He now experienced recurrent discomfort at three to six month intervals. He had recently experienced recurrent discomfort, for which medication was prescribed, which he discontinued after five days secondary to drowsiness. He also treated his discomfort with stretching. He did not use any assistive devices for his neck. He stated that neck discomfort did not restrict his activity, or interfere with his usual activity or occupation. Physical examination of the cervical spine was negative for paraspinous spasm. Motor strength was 5/5 bilaterally of the upper extremities. Reflexes were 2+ at the triceps and biceps bilaterally, with normal light touch and pinprick bilaterally. Range of motion was flexion to 45 degrees, extension to 45 degrees, lateral bending 45 to degrees bilaterally, and rotation 80 degrees bilaterally. The Veteran did not complain of pain with active movement and did not complain of pain, weakness, fatigability or lack of endurance with repetitive movement. The diagnosis given was cervical strain,   x-ray negative. 

Relevant records of VA outpatient treatment indicate that in March 2009 the Veteran had a neurosurgery consult for chronic neck pain with evidence of severe C3-4 disc herniation causing moderate to severe central canal stenosis. The Veteran reported a history of neck pain for two and a half years which started when he turned his head. He had undergone physical therapy and chiropractor treatment.   He denied any radicular pain in the upper extremities, and had no balance problems or bladder complaints. An MRI had shown multilevel degenerative changes.          The impression was a congenital narrow canal.

The Veteran underwent VA examination again in August 2009. It was indicated that since his last disability evaluation, his pain had been approximately the same. The baseline pain of the posterior aspect of the right of his neck was 1/10. The pain would occasionally radiate upwards towards his head, but it was generally non-radiating into the upper extremities. He had associated stiffness with his neck pain. There were no current medications or physical therapy, injections or surgical interventions. Flare-ups were 5/10 in intensity, occurring two to three times a year and lasting for weeks. He had difficulty turning his neck when driving, lifting and carrying during that time. There was no associated numbness or tingling in the upper extremity. He stated that he did still have slight weakness in the upper extremities. There was no bladder or bowel dysfunction. He did not use a cane, crutches, walker, assistive device or a neck brace. There were no incapacitating episodes over the past 12 months. He could ambulate approximately two miles. There was no history of unsteadiness or falls, and no recent traumatic event or surgical intervention. There was no effect with activities of daily living.                    The Veteran was not working at that time; he was a full-time student.                         His limitations were primarily with lifting, carrying and driving, only during a  flare-up. On physical exam, the cervical spine did not reveal any gross deformity. There was no pain with palpation or tenderness. Range of motion was forward flexion to 40 degrees, extension to 45 degrees, lateral flexion to 40 degrees bilaterally, and lateral rotation 70 degrees bilaterally. There was pain with end range with right and left lateral flexion at 40 degrees. Repetitive range of motion did not cause any increased pain, weakness, fatigability or additional functional limitations. On neurologic examination, gait was normal. Manual muscle testing was 5/5. Sensory exam was 2+. Reflexes were 2+. There were no upper motor neuron signs.               The Hoffman test was negative. The diagnosis was degenerative arthritis of the cervical spine confirmed on previous radiological studies. The VA examiner further observed that there was no evidence of cervical radiculopathy on examination at that time. 

Reviewing the evidence in light of the applicable rating criteria, the Board will continue the existing assigned 10 percent evaluation for cervical spine spondylosis. To begin with, inasmuch as 10 percent is the highest available evaluation based on the rating criteria for degenerative arthritis at Diagnostic Code 5003, all further consideration of the availability of a higher rating must take into account instead Diagnostic Code 5239, which in turn implicates the General Rating Formula for conditions of the spine. Pursuant to that rating criteria, a 20 percent rating is for assignment upon a showing of forward flexion of the cervical spine greater than    15 degrees but not greater than 30 degrees; or a combined range of motion not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 38 C.F.R. § 4.71a. 

Essentially, given the most pronounced range of motion findings of record taken from the August 2009 VA examination report, the Veteran still had forward flexion to 40 degrees, well in excess of the requirement for establishing a higher evaluation. Combined range of motion likewise was well in excess of 170 degrees. This is including taking into account the potential impact (in this case relatively none)          due to pain on use, weakness, lack of endurance, and other forms of recognized functional loss. See Deluca v. Brown, supra. See also 38 C.F.R. §§ 4.45, 4.59.          Nor for that matter was there muscle spasm or severe guarding, with attendant gait difficulties or abnormal spinal contour. It follows that none of the constituent symptoms were met which pursuant to the rating criteria would establish the next higher rating sought of 20 percent. It further warrants mention that at no point has the Veteran demonstrated signs of cervical spine ankylosis, a constituent symptom of the next higher available rating of 30 percent, which would necessarily entail total loss of spinal mobility. See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) (both indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).  Further, the Board notes that there is no objective evidence of associated neurologic abnormality related to the cervical spine disability on appeal such that a separate rating for associated neurological symptomatology would be in order.  The August 2009 VA examiner found no evidence of cervical radiculopathy on examination.

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as pain or limitation of motion.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, as with the medical evidence of record, the Veteran's account of his symptomatology describes ratings consistent with the assigned ratings and to the extent that his account does not the Board has accorded greater weight to the objective evidence of record provided by medical experts.  

Hence, the available evidence does not support an increase in disability rating for cervical spine spondylosis beyond the level of 10 percent. 

B. Left Foot Pes Planus

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5276 pertain to the evaluation of pes planus.

Under Diagnostic Code 5276, a noncompensable rating corresponds to mild pes planus, with symptoms relieved by built-up shoe or arch support. A 10 percent rating is assigned for moderate pes planus, with weight-bearing line over or medial to great toe. A 30 percent rating is warranted for severe bilateral pes planus with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities. A 50 percent evaluation is warranted for pronounced bilateral pes planus, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances. 38 C.F.R. § 4.71a, Diagnostic Code 5276.

The implementation of another diagnostic code is permitted if warranted under the circumstances of a particular case. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (an alternative diagnostic code than that applied by the RO may be appropriate under the circumstances, and where a claim is evaluated under this criteria, the VA adjudicator should explain the basis for this determination).          See also Butts v. Brown, 5 Vet. App. 532, 538 (1993).

Also potentially applicable is Diagnostic Code 5284 for injuries of the foot, which provides that a 10 percent rating is assigned for moderate foot injuries, 20 percent rating for moderately severe foot injuries, and 30 percent rating for a foot injury that is productive of severe disability. A note to the rating criteria states that with actual loss of use of a foot, a 40 percent rating is warranted. The words "moderate," "moderately severe," and "severe" are not defined in Diagnostic Code 5284.          Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

On VA examination in July 2007, the Veteran denied any problems with foot discomfort. He did not use any shoe inserts and denied any foot discomfort associated with his usual activities or occupation, or which resulted in functional limitation or restriction. Physical examination of the feet was negative for warmth, tenderness, swelling and erythema of his forefoot, midfoot and hindfoot bilaterally. Shoes did not demonstrate abnormal wear. Achilles tendons were well aligned bilaterally. Heel and toe gait were within normal limits bilaterally. The diagnosis given was bilateral pes planus, with no complaints of foot discomfort, and x-ray indicating mild flattening on left consistent with pes planus.

Upon VA reexamination in August 2009, the Veteran stated that he did not have a any left foot pain or flare-up pain. He also had no weakness, stiffness or fatigability. He was not undergoing any treatment including medications, physical therapy or injections. There was no surgical intervention, or history of trauma. He did not use any assistive devices such as a cane, crutches, walker, corrective shoes or inserts. He had not had any injury to his feet. He could ambulate and stand for several hours. On physical examination, there was no evidence of painful motion, edema, instability, weakness or tenderness. Gait was normal. There were calluses on the fifth metatarsal as well as the left medial great toe. There were no other skin or vascular changes. There was no evidence of hammertoe, high arch or claw feet. There was mild pes planus with loss of arch with weightbearing. There was mild valgus, in relation to the achilles tendon, that was correctable by manipulation and showed no pain with manipulation. He had mild hallux valgus which was 100 percent correctable with bunion. He had motion into the interphalangeal joint. Repetitive range of motion did not cause increased pain, weakness, fatigability or additional functional limitations. He was able to heel and toe walk without difficulty. X-rays showed left foot pes planus, mild hallux valgus with mild bunion formation. The Veteran had no functional limitations on activities of daily living or with his existing occupation as a student. 

The Veteran's service-connected left foot pes planus is found to warrant continuation of the assigned noncompensable (0 percent) disability evaluation.     The collection of symptoms described in relation to this condition is most consistent with a finding of mild pes planus, with symptoms relieved by built-up shoe or arch support. A higher 10 percent rating is only assigned for moderate pes planus, with weight-bearing line over or medial to great toe. Here, the Veteran's condition would appear to be mild in degree. There was no left foot pain or weakness, or need for assistive or corrective devices. The Veteran could ambulate and stand for several hours in fact. Gait was normal. Overall level of pes planus was estimated at mild on x-ray evaluation. Notably, there was no shift in the observable weight-bearing line. Nor for that matter was there any other relevant form of functional limitation observed.

On these grounds, the Board concludes that a compensable evaluation is not warranted for the condition of bilateral hallux valgus. Considering the alternative criteria based upon foot injury, pursuant to Diagnostic Codes 5284, there also         is no indication of a "moderate" foot injury, as would substantiate the minimum assignable 10 percent evaluation under that diagnostic code. This is based upon again, the clinical finding of mild pes planus, as well as the only other relevant indication of foot injury, a mild hallux valgus with mild bunion formation. There   is no other pertinent symptomatology to indicate or suggest a condition that is effectively moderate in degree. Finally, the Board finds the Veteran to be credible in his reports of the symptoms he experiences. However, when viewed collectively with the objective medical evidence of record, the Veteran's account of his symptomatology describes a rating consistent with the assigned rating.  See, e.g., Layno v. Brown, supra.

Hence, a compensable evaluation for left foot pes planus is not warranted. 

C. Conclusion

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).
 
In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, there initially is no basis to find that the Veteran's cervical spine spondylosis or left foot pes planus present such an exceptional disability picture that the applicable schedular criteria are inadequate, particularly as the rating criteria is thorough, and he does not manifest nor describe symptomatology outside of that criteria. Essentially, the rating criteria premised upon limitation of motion for the cervical spine, and severity of pes planus for that condition fairly accounts for nearly all of the Veteran's symptoms as presented. Thus, the Board cannot conclude that the Veteran's conditions are consistent with an exceptional disability picture        as to render the schedular rating criteria inadequate. The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps becomes a moot issue. Regardless,            the Board will give these stages due consideration. However, the Veteran has not shown that his service-connected disabilities under evaluation have caused him marked interference with employment, meaning above and beyond that contemplated by his current schedular ratings. Indeed, the August 2009 VA examiner found no functional limitations on activities of daily living occasioned by either service-connected condition, or in the Veteran's current status as a full-time student. Moreover, the Veteran's service-connected disorder also has not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown,              9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claims for increased rating for cervical spine spondylosis and left foot pes planus. This determination takes into full account the potential availability of any additional "staged rating" based upon incremental increases in severity of service-connected disability during the pendency of the claims under review. The preponderance of the evidence is against the claims, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. 


ORDER

Service connection for a right ankle disorder is denied.

Service connection for right foot pes planus is denied.

A higher initial evaluation than 10 percent for cervical spine spondylosis is denied.

An initial compensable evaluation for left foot pes planus is denied.






							(CONTINUED ON NEXT PAGE)

REMAND

There is further development deemed warranted as to the claim for service connection for hypertension.

The Veteran underwent VA examination in July 2007, at which point he denied a prior diagnosis of hypertension, but stated that on occasion when checking his blood pressure that it was elevated. As a result, he had sought evaluation in service in February 2007. Serial blood pressure readings were obtained and were satisfactory. No diagnosis of hypertension was made, and consequently no treatment was prescribed. The VA examiner's diagnosis, in pertinent part, was "labile hypertension," with "serial blood pressure readings 7/03/07 122/71,          sitting 127/64, and supine 129/65; and 7/5/07 135/85, 149/81 and 142/76          (veteran advised)."

The foregoing examination does little to clarify whether the Veteran indeed does currently have the condition of hypertension, and if so, whether that condition had its onset during a period of active military service. Therefore, a new VA examination is indicated to resolve these questions. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for a        VA examination with regard to his claimed hypertension.          The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.         All indicated tests and studies should be performed, and all findings should be set forth in detail. The examiner should then confirm whether the Veteran currently experiences the condition of  hypertension. Provided this is the case, then please opine as to whether the Veteran's current hypertension at least as likely as not (50 percent or greater probability) had its onset during active military service, based on both the documented medical history and the Veteran's assertions. 

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2. The RO/AMC should then review the claims file.                If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,       11 Vet. App. 268 (1998).

3. Thereafter, the RO/AMC should readjudicate the claim for service connection for hypertension based upon all additional evidence received. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


